UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4615
ERIC SEDELL TAYLOR,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                     (CR-01-398, CR-01-399)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, L. Patrick
Auld, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                      UNITED STATES v. TAYLOR
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Eric Taylor appeals the sentence imposed by the district court fol-
lowing his guilty plea to multiple counts of bank robbery, in violation
of 18 U.S.C. § 2113(a) (2000). Taylor’s counsel has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967). Counsel
states there are no meritorious issues for appeal, but contends on Tay-
lor’s behalf that his sentence violates Apprendi v. New Jersey, 530
U.S. 466 (2000). Taylor has filed a pro se supplemental brief in which
he challenges the district court’s sentencing guidelines calculation.
Taylor also argues that his sentence violates Apprendi. Finding no
error, we affirm.

   Taylor first objects to a three-level increase in his offense level,
pursuant to U.S. Sentencing Guidelines Manual § 2B3.1(b)(2)(E)
(2000), for brandishing a firearm. Taylor contends the enhancement
violates Apprendi because brandishing was not alleged in the indict-
ment. This argument is without merit. Taylor’s sentence was well
within the statutory twenty-year maximum, and is unaffected by
Apprendi. See United States v. Kinter, 235 F.3d 192, 201-02 (4th Cir.
2000), cert. denied, 532 U.S. 937 (2001).

   Taylor next objects to the district court’s consideration of dis-
missed conduct in determining his sentencing range. This court has
repeatedly upheld such consideration of dismissed conduct. See, e.g.,
United States v. Barber, 119 F.3d 276, 284 (4th Cir. 1997). Accord-
ingly, we find the enhancement was proper.

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm Taylor’s sentence.
This court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, then counsel may
                     UNITED STATES v. TAYLOR                      3
move this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                        AFFIRMED